DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/986,530 filed on 8/6/2020. Claims 1-3, 5-11, 13 and 17 were amended and claims 4 and 12 were cancelled in the reply on 12/15/2021. This action is final.

Response to Arguments
Regarding Applicant’s amendment and argument starting on page 8 regarding claims 1-17: Applicant’s arguments filed with respect to the 35 U.S.C. § 112 rejections of claims 1-17 have been fully considered, and they are found persuasive. All 35 U.S.C. § 112 rejections of claims 1-17 have been withdrawn.
Regarding Applicant’s amendment and argument starting on page 8 regarding claims 1-17: Applicant’s arguments filed with respect to the 35 U.S.C. § 101 rejections of claims 1-17 have been fully considered, but they are not found persuasive. Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer 
With regard to Step 2A Prong 1, Applicant further argues that the claims are not directed to Certain Methods of Organizing Human Activity, however Examiner respectfully disagrees. Applicant’s invention is directed to the organization of delivery fulfilment requests, and is a method of organizing the human activity of item providers, delivery couriers, and item recipients. Examiner maintains that this method qualifies as “commercial interactions – business relations”, and adds that this method of organizing human activity can further be classified as fundamental economic principles in the form of organizing delivery logistics.
With regard to Step 2A Prong 2, Applicant further argues that even if the claims recite a judicial exception, any exception is integrated into a practical application, however Examiner respectfully disagrees. Applicant argues that the concepts and limitations recited in the claims are novel, and therefore integrates the method of organizing human activity into a practical application. Examiner does not concede that the concepts and limitations recited in the claims are novel, and even if, arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)). The an electronic device, comprising: one or more processors; and a memory for storing computer instructions that are executable by the one or more processors, and a computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executable by one or more processors are merely generic computer components used to “apply” the abstract idea.  There are no limitations in the claims, or argument form Applicant, that indicates that these additional elements are more than generic computer components therefore recite significantly more than the judicial exception. This means that they do not integrate the abstract idea into a practical application, and that individually, in combination, or when viewed as a whole the claims do not add significantly more to the abstract idea. Therefore claims 1-17, when analyzed individually and in combination, remain patent ineligible and rejected under USC § 101 for merely reciting an abstract idea with no additional elements used to integrate the abstract idea into a practical application.
With regard to Step 2B, Applicant further argues that the claims add a specific limitation beyond what is well-understood, routine, and conventional. These arguments have been fully considered, but have not been found persuasive. Even if, arguendo, claim 1 was not merely an abstract idea “applied” to a generic computer environment, the processes of claim 1 are still merely conventional techniques for gathering, analyzing and displaying data, and applying the Berkheimer analysis is not required. In further support, please see MPEP § 2106.05(I)(A) “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).”
Applicant further argues that an extra feature/criteria is added in selecting a delivery resource, which enable quick assignment as well as locating a delivery resource who can deliver arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)).
Applicant further argues that the independent claims include two matching steps in assigning the task of delivery resources, and that, as an ordered combination, the subject matter of the claims renders them eligible. Examiner respectfully disagrees since in order for an ordered combination to render claims eligible, the ordered combination must be that of additional elements, not an ordered combination of the steps of the abstract idea like Applicant argues (See MPEP § 2106.05(I)(B)).
Regarding Applicant’s amendment and argument starting on page 15 regarding claims 1-5, 7, 9-13, 15 and 17: Applicant’s arguments filed with respect to the 35 U.S.C. § 102 rejections of claims 1-5, 7, 9-13, 15 and 17 have been fully considered, but they are not found persuasive. Applicant argues that Levanon does not disclose that the available couriers belong to groups with assigned tasks but goods have not been picked up, but Examiner respectfully disagrees. The previously cited paragraph [0040] of Levanon recites “In some embodiments, the plurality of orders may include all the orders still in the preparation facility (e.g., the orders that had not yet left the facility with a courier).” Examiner has interpreted this to mean all orders that are to be assigned to a courier via the operations in boxes 310-390 are orders that have not yet left the facility with a courier (i.e. assigned-unpicked delivery task group of the delivery resource).

Examiner maintains the rejections of independent claims 9 and 17 and dependent claims 2-3, 5, 7, 10-11, 13 and 15 for the same reasons described above.
Regarding Applicant’s amendment and argument starting on page 18 regarding claims 6, 8, 14 and 16: Applicant’s arguments filed with respect to the 35 U.S.C. § 103 rejections of claims 6, 8, 14 and 16 have been fully considered, but they are not found persuasive. Examiner maintains the rejections of dependent claims 6, 8, 14 and 16 for the same reasons described above in view of claims 1 and 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 17 recite a method, a system, and a system for performing the method of performing a match between a first delivery task and a delivery resource, in response to the first match being successful, assigning the first delivery task to the delivery resource, in response to the first match failing, grouping the first delivery task and one or more unassigned delivery tasks, and performing second matches between an unassigned delivery task group and a delivery resource. Therefore, claims 1, 9 and 17 are directed to one of the four statutory categories of invention: a method, a system, and an article of manufacture.
The limitations A task dispatching method ... comprising: performing ... for each of one or more delivery resources, a first match between a first delivery task and a delivery resource based at least on similarity between the first delivery task and an assigned-unpicked delivery task group of the delivery resource, wherein delivery tasks of the assigned-unpicked delivery task group have been assigned, but goods related thereto have not been picked up; in response to the first match being successful for the delivery resource, assigning ... the first delivery task to the delivery resource with the assigned-unpicked delivery task group such that the delivery resource with the assigned-unpicked delivery task group is able to deliver the first delivery task; in response to the first match failing for each of the one or more delivery resources, directly grouping ... the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups; and performing ... second matches between the one or more unassigned delivery task groups and the one or more delivery resources based on a preset match rule to enable assignment of the first delivery task to an appropriate delivery resource, wherein the preset match rule is configured to determine the appropriate delivery resource, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of performing a match between a first delivery task and a delivery resource (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), in response to the first match being successful, assigning the first delivery task to the delivery resource (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), in response to the first match failing, grouping the first delivery task and one or more unassigned delivery tasks (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), and performing a second match between an unassigned delivery task group and a delivery resource (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. Claims 1, 9 and 17 as a whole merely describe how to generally “apply” the concept of the aforementioned abstract idea using an electronic device, comprising: one or more processors; and a memory for storing computer instructions that are executable by the one or more processors, and a computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executable by one or more processors. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea in a generic computerized environment is not a practical application of the abstract idea. Accordingly, the additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe the concept of performing the aforementioned abstract idea “applied” to a generic computer environment including an electronic device, comprising: one or more processors; and a memory for storing computer instructions that are executable by the one or more processors (described in paragraph [0096] of Applicant’s specification), and a computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executable by one or more processors (described in paragraph [0103] of Applicant’s specification). Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 2-3, 5-8, 10-11 and 13-16 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-3, 5-8, 10-11 and 13-16 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because claims 2-3, 5-8, 10-11 and 13-16 as a whole merely describe how to generally “apply” the method of the aforementioned abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to “apply” the aforementioned 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that are merely an abstract idea “generally linked” to a field of use and claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-11, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Levanon (U.S. Pub. No. 2015/0227888).
Regarding the following claim 1, 9 and 17 limitations, Levanon, as shown, discloses the following limitations:
A task dispatching method, being applied to an electronic device, comprising: performing, by a processor of the electronic device, for each of one or more delivery resources, a first match between a first delivery task and a delivery resource based at least on similarity between the first delivery task and an assigned-unpicked delivery task group of the delivery resource, wherein delivery tasks of the assigned-unpicked delivery task group have been assigned, but goods related thereto have not been picked up; [See [0021-0022]; (Fig. 1); [0046]; [0040-0042]; (Fig. 3A); [0073]; Levanon teaches combining orders for delivery into sets based on the orders having nearby delivery points (i.e. based at least on similarity), as well as matching orders to a courier (i.e. a delivery resource). Levanon further teaches that the orders matched have been assigned to a courier for delivery but have not been picked up yet (i.e. an assigned-unpicked delivery task group of the delivery resource, wherein delivery tasks of the assigned-unpicked delivery task group have been assigned, but goods related thereto have not been picked up).]
... in response to the first match being successful for the delivery resource, assigning, by the processor, the first delivery task to the delivery resource with the assigned-unpicked delivery task group such that the delivery resource with the assigned-unpicked delivery task group is able to deliver the first delivery task; [See [0040-0042]; (Fig. 3A); [0046]; Levanon teaches determining sets of orders, which may be a single order (i.e. the first delivery task), selecting an available courier (i.e. the delivery resource with the assigned-unpicked delivery task group is able to deliver the first delivery task) for the set, and assigning the set to a courier (i.e. a delivery resource) for fulfilment.]
... in response to the first match failing for each of the one or more delivery resources, directly grouping, by the processor, the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups; [See [0072-0073]; (Fig. 3A); [0040-0042]; [0070]; Levanon teaches that if a courier is delayed due to a car accident or traffic, the order in response to the first match failing for the delivery resource). Levanon further teaches that the number of courier may be updated (e.g. reduced if a courier is delayed or increased if a courier was added). Levanon also teaches that operations 310-390 may be repeated and updated every time an available courier is subtracted from a list of available couriers (i.e. in response to the first match failing for the delivery resource). Levanon further teaches that repeating operations 310-390 comprises unassigning a plurality of orders, which may include all the orders still in the preparation facility (e.g., the orders that had not yet left the facility with a courier), and re-determining sets of orders to be assigned to couriers (i.e. grouping the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups).]
... and performing, by the processor, second matches between the one or more unassigned delivery task groups and the one or more delivery resources based on a preset match rule to enable assignment of the first delivery task to an appropriate delivery resource, wherein the preset match rule is configured to determine the appropriate delivery resource. [See [0062]; [0060]; (Fig. 3A); Levanon teaches, after a delay caused previously assigned courier to be removed from availability, assigning (i.e. performing a second match) a set of orders (i.e. an unassigned delivery task group) to a courier (i.e. a delivery resource) based on minimizing the average delivery time of all orders (i.e. based on a  preset match rule to enable assignment of the first delivery task to an appropriate delivery resource, wherein the preset match rule is configured to determine the appropriate delivery resource).]
Regarding the following claim 2 and 10 limitations, Levanon, as shown, discloses all claim 1 and 9 limitations. Levanon further discloses the following limitations:
The task dispatching method according to claim 1, wherein the first delivery task is an on-time delivery task which needs to be completed within predetermined time, and the one or more delivery resources are reserved delivery resource for the on-time delivery task. [See [0079-0081]; [Table 1]; Levanon teaches determining sets of orders in order to keep the total preparation and traveling time of each order below 30 minutes (i.e. the first delivery task is an on-time delivery task which needs to be completed within predetermined time), and assigning the sets of orders to couriers (i.e. the delivery resource is a reserved delivery resource for the on-time delivery task).]
Regarding the following claim 3 and 11 limitations, Levanon, as shown, discloses all claim 1 and 9 limitations. Levanon further discloses the following limitations:
The task dispatching method according to claim 1, wherein the grouping, by the processor, the first delivery task and the one or more unassigned delivery tasks into the one or more unassigned delivery task groups comprises: calculating, by the processor, second similarity between the first delivery task and one or more unassigned delivery tasks; and forming, by the processor, at least one group according to the second similarity. [See [0040-0042]; [0070]; [0072-0073]; (Fig. 3A); [0046]; Levanon teaches, during the repeating and updating of operations 310-390, combining an order for delivery with a set of unassigned orders based on the orders in the set having nearby delivery points (i.e. calculating a second similarity between the first delivery task and each of the unassigned delivery tasks; and forming at least one group according to the second similarity).]
Regarding the following claim 5 and 13 limitations, Levanon, as shown, discloses all claim 1 and 9 limitations. Levanon further discloses the following limitations:
The task dispatching method according to claim 1, further comprising: designating, by the processor, based on a preset second rule, a second delivery resource to each of the one or more unassigned delivery task groups for which the second matches fail. [See [0072-0073]; (Fig. 3A); [0040-0042]; [0060]; [0062]; (Fig. 3A); Levanon teaches re-assigning sets of orders (i.e. one or more of the unassigned delivery task groups) when a delay causes a courier to be removed from for which the second match fails). Levanon further teaches that this re-assignment is based on minimizing the average delivery time of the sets of orders (i.e. based on a preset second rule).]
Regarding the following claim 7 and 15 limitations, Levanon, as shown, discloses all claim 1, 2, 9 and 10 limitations. Levanon further discloses the following limitations:
The task dispatching method according to claim 2, further comprising: in response to determining that a reserved delivery resource and delivery task completion situation within a preset address range satisfy a third preset condition, determining, by the processor, an on-time delivery task preparation object within the preset address range that satisfies a fourth preset condition, wherein the on-time delivery task preparation object is an object that is capable of receiving an on-time delivery task and preparing goods for the on-time delivery task. [See [0016]; [0045]; [0079-0081]; [Table 1]; [0065]; (Fig. 3A, element 390); Levanon teaches determining couriers and order delivery sets for a single area of delivery so that travel time is minimized (i.e. determining that a reserved delivery resource and delivery task completion situation within a preset address range satisfy a third preset condition). Levanon further teaches determining a timing for the at least one preparation stage of the one or more requested goods (at one of the one or more preparation facilities) in the first set of orders according to the selection of the first set, the first courier expected arrival time, and the total preparation and travel time requirement of less than 30 minutes to a delivery point within the single area of delivery. (i.e. determining an on-time delivery task preparation object within the preset address range that satisfies a fourth preset condition, wherein the on-time delivery task preparation object is an object that is capable of receiving an on-time delivery task and preparing goods for the on-time delivery task).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Maloney (U.S. Pat. No. 9,710,779).
Regarding the following claim 6 and 14 limitations, Levanon, as shown, discloses all claim 1, 2, 9 and 10 limitations. Levanon does not, however Maloney does, disclose the following limitations:
The task dispatching method according to claim 2, further comprising at least one of: in response to determining that a relation between the reserved delivery resources and one or more unassigned on-time delivery tasks satisfies a first preset condition, suspending, by the processor, acceptance of any on-time delivery task request; or in response to determining that the relation between the reserved delivery resources and the unassigned on-time delivery tasks satisfies a second preset condition, resuming, by the processor, acceptance of an on-time delivery task request. [See [Col. 8, Lines 4-12]; Maloney teaches that expedited delivery plans (i.e. on-time delivery task requests) may not be available (i.e. suspending access) when all delivery drivers (i.e. delivery resources) associated with the serving restaurant of the order (i.e. delivery task) are delivering food at the time the order is placed (i.e. in response to determining that a relation between the reserved delivery resources and one or more unassigned on-time delivery tasks satisfies a first preset condition).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery order receiving and assignment operations of .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Herman (U.S. Pub. No. 2020/0217683).
Regarding the following claim 8 and 16 limitations, Levanon, as shown, discloses all claim 1, 2, 7, 9, 10 and 15 limitations. Levanon further discloses the following limitation:
... a preparation object within the preset address range ... [See [0045]; Levanon teaches two points of a delivery, a preparation facility (i.e. a preparation object) and a delivery address, being included in a single area of delivery (i.e. the preset address range).]
Levanon does not, however Herman does, disclose the following limitations:
The task dispatching method according to claim 7, wherein the determining of the on-time delivery task preparation object comprises: in response to determining that goods preparing time of a preparation object ... is less than or equal to a preset threshold, determining, by the processor, the preparation object as the on-time delivery task preparation object. [See [0045]; Herman teaches selecting a source 140 (i.e. determining the preparation object as the on-time delivery task preparation object) based on the queue and preparation times (together equivalent to goods preparing time) being within a time threshold in order to reduce the amount of time between preparation of the item and obtaining the item by the user.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery order receiving and assignment operations of Levanon with the source selection criteria of Herman. By making this combination, Levanon may select one of the one or more preparation facilities that is best suited to prepare goods for delivery to a customer in a minimal amount of time. Minimizing the amount of time between a customer placing an order and the customer receiving the ordered goods would increase customer satisfaction as well as reducing hourly labor costs per order.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Viner (U.S. Pub. No. 2016/0086236) teaches an order management service and system.
Luwang (U.S. Pub. No. 2015/0120600) teaches time and location based delivery optimization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628